FILED
                            NOT FOR PUBLICATION                              OCT 23 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DEBRA STEFANO,                                   No. 13-56156

               Plaintiff - Appellant,            D.C. No. 2:10-cv-06202-DSF-JC

 v.
                                                 MEMORANDUM*
CITY OF LONG BEACH; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Debra Stefano appeals pro se from the district court’s judgment in

accordance with the terms of a settlement agreement in her 42 U.S.C. § 1983

action. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion a decision to enforce a settlement agreement. Kirkland v. Legion Ins.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Co., 343 F.3d 1135, 1140 (9th Cir. 2003). We affirm.

      The district court did not abuse its discretion in denying Stefano’s motion to

set aside the settlement agreement because Stefano failed to establish grounds for

invalidating the agreement. See Ahern v. Cent. Pac. Freight Lines, 846 F.2d 47, 48

(9th Cir. 1988) (district court’s finding that a party consented to a settlement and

intended to be bound by it must be affirmed unless clearly erroneous); see also Cal.

Civ. Code § 1569 (elements of duress).

      Denial of Stefano’s motion to disqualify her former counsel from continuing

to represent the other plaintiffs was proper. See Cohn v. Rosenfeld, 733 F.2d 625,

631 (9th Cir. 1984) (this court “will not disturb a district court’s ruling on a motion

to disqualify counsel if the record reveals any sound basis for the court’s action”

(citation and internal quotation marks omitted)); Paul E. Iacano Structural Eng’r,

Inc. v. Humphrey, 722 F.2d 435, 438 (9th Cir. 1983) (setting forth standard of

review).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                      13-56156